960 F.2d 150
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas G. PITTMAN, Defendant-Appellant.
No. 91-3945.
United States Court of Appeals, Sixth Circuit.
April 17, 1992.

Before KENNEDY and SILER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.
PER CURIAM:


1
Defendant appeals the District Court sentence on his guilty plea to passing a counterfeit Federal Reserve note.   Defendant asserts that the District Court judge erred in failing to adequately consider his family ties and responsibilities as provided under the United States Sentencing Guidelines, Section 5H1.6.   We AFFIRM the sentence imposed by the District Court.


2
Defendant Thomas Pittman pled guilty on May 24, 1991 to a one-count information charging him with passing a counterfeit Federal Reserve Note in violation of 18 U.S.C. § 472.   Defendant was sentenced to six months in prison, two years supervised release, and ordered to pay $50.   The District Court based the imposed sentence on a total offense level of 10 and a criminal history category of I which indicated a guideline range of 6 to 12 months.   Defendant now asserts that the District Court erred in failing to sentence him to probation.   The guidelines allow the imposition of a sentence to a term of probation only in cases where the minimum term of imprisonment is between one and six months.   In cases where probation is an option, the sentencing court is allowed to consider the defendant's family ties and financial responsibilities.   U.S.S.G. § 5H1.6.   Defendant asserts that the district judge failed to consider these factors.


3
A defendant may not appeal the imposition of a sentence which falls within the applicable guideline range.  18 U.S.C. § 3742(a);   United States v. Sawyers, 902 F.2d 1217, 1221 n. 5 (6th Cir.1990), cert. denied, 111 S.Ct. 2895 (1991).   Defendant's sentence is not subject to appellate review and the decision of the District Court is therefore AFFIRMED.